PAUL KELLY, Jr., Circuit Judge,
dissenting.
This court affirms the granting of the writ after concluding that Ms. Pike’s testimony would have assisted in Mr. Manlove’s fabrication defense. However, the record establishes unambiguously that Mr. Man-love neither developed a fabrication defense nor suggested to the trial court that a fabrication defense was contemplated. This court relies heavily upon a finding, made during state habeas proceedings, that Mr. Manlove presented a fabrication defense. Although in federal habeas proceedings we normally defer to state court findings of fact, we are not so bound if, after considering the record as a whole, “the factual determination is not fairly supported by the record.” 28 U.S.C. § 2254(d); Sumner v. Mata, 449 U.S. 539, 546-47, 101 S.Ct. 764, 769, 66 L.Ed.2d 722 (1981); Case v. Mondragon, 887 F.2d 1388, 1392 (10th Cir.1989), cert. denied, 494 U.S. 1035, 110 S.Ct. 1490, 108 L.Ed.2d 626 (1990).
In the state trial court, Mr. Manlove’s only stated ground for seeking admission of Pike’s testimony was to impeach the credibility of the prosecutrix. Ms. Pike’s testimony would have been extrinsic evidence used to attack the credibility of a witness and therefore inadmissible. See N.M.R.Evid. 608(B) (1986). This court so recognizes, which is why it must rely completely on the fabrication defense not offered at trial to find that “Pike’s testimony was potentially crucial to Manlove’s defense.” See Ct.Op. at 478 n. 5 & 479. The state trial court correctly refused to grant the belated request for a continuance because the only ground on which it was requested was to impeach the prosecuting witness with collateral evidence. While the defense certainly could cross-examine the prosecutrix about any prior fantasizing and stories, to impeach her denial would require a resort to extrinsic evidence which is *480plainly prohibited under the rule. See Mason v. Texaco, Inc., 948 F.2d 1546, 1556 (10th Cir.1991), cert. denied, — U.S. -, 112 S.Ct. 1941, 118 L.Ed.2d 547 (1992); United States v. Bowie, 892 F.2d 1494, 1500-01 (10th Cir.1990); United States v. Mangiameli, 668 F.2d 1172, 1175-76 (10th Cir.), cert. denied, 456 U.S. 918, 102 S.Ct. 1776, 72 L.Ed.2d 179 (1982); Baum v. Orosco, 106 N.M. 265, 742 P.2d 1, 6-7 (App.1987). See also IIIA James A. Chadbourn, Wigmore on Evidence § 979 at 823 (Rev. ed. 1970).
Despite the dicta by the New Mexico Supreme Court that Ms. Pike’s testimony was admissible under N.M.R.Evid. 404(A)(2) and 608(A) (1986), Manlove v. Sullivan, 108 N.M. 471, 775 P.2d 237, 241 n. 2 (1989), the testimony does not directly concern the crimes charged, but rather was offered as impeachment evidence. Mr. Manlove’s counsel did make an isolated and vague reference to the prosecutrix’s background and reputation as a storyteller or fantasizer. See Ct.Op. at 478 n. 5. The isolated mention of the words “storyteller” and “fantasizer” is an insufficient basis to conclude that Mr. Manlove presented the trial court with a fabrication defense. These words were mentioned during a directed verdict motion, renewal of the continuance motion, and during a motion to take judicial notice of a newspaper. Nothing in defense counsel’s presentation indicated that Ms. Pike’s testimony related to fabrication by the prosecutrix. On the contrary, when counsel specifically enumerated the reasons why Ms. Pike’s testimony should be admitted, only credibility was mentioned. II R.S. 215 (“It goes definitely to her credibility....”); 216 (“it goes to her credibility, the complaining witnesses credibility”); 255 (“renewing my request previously made, for a continuance to show the credibility of the sole witness against the defendant”). Indeed, the record indicates that defense counsel never even cross-examined the prosecutrix about her alleged prior fantasizing and storytelling.
Granting the writ in this case also is inconsistent with our most recent decision in this area. In Scott v. Roberts, 975 F.2d 1473 (10th Cir.1992), we held that a failure to grant a continuance was not constitutional error where the prosecutrix’s mother would have testified concerning the aftermath of the particular sexual assault charged and impeached the testimony of her daughter.1 The Scott trial court found that the “testimony was material and vital to the defense.” Id. at 1475. The defense in Scott had been diligent in attempting to secure the testimony of the alleged victim’s mother, unlike this case where the subpoena was obtained the day before trial, served after the trial and the motion for a continuance came during the first day of trial.
Federal courts, in my opinion, should not reformat a petitioner’s case and override the often tactical strategy of defense counsel. See Reed v. Ross, 468 U.S. 1, 11, 13-14, 104 S.Ct. 2901, 2907, 2909, 82 L.Ed.2d 1 (1984). Twelve years after the fact, Mr. Manlove may have second thoughts about his trial strategy and wish that he had presented the court with a valid fabrication defense. However, Mr. Manlove’s regrets about trial strategy do not merit constitutional relief without a showing that the denial of the continuance was arbitrary, unreasonable and so prejudicial as to render the trial fundamentally unfair. Because I do not believe that the record supports such a showing, I respectfully dissent.

. Somewhat troubling is the court’s emphasis on what it perceives as Mr. Manlove "steadfastly maintaining] his complete innocence" in deciding that he was prejudiced. See Ct.Op. at 479 n. 6. Mr. Manlove did not testify. Although the defendant in Scott allegedly confessed and admitted to contact with the prosecutrix on another occasion, the Scott defendant “flatly denied” that he confessed and maintained "that he did not commit the crime.” Id. at 1474, 1477. A defendant can "steadfastly maintain his complete innocence,” notwithstanding the presence of contrary evidence. Both Mr. Manlove and the defendant in Scott maintain they are innocent. The distinction made by the court is not persuasive.